DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 1/18/2022 are acknowledged.  Claims 11 and 19 are amended; claims 1-10, 12-15 and 17-18 are canceled; no claims are withdrawn; claim 20 is new; claims 11, 16 and 19-20 are pending and have been examined on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 119(a), 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Japanese Patent Application No. 2014-164912, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  According to the English translation of the Written Opinion of the International Searching Authority mailed from the International Searching Authority on 10/13/2015 and placed on record for the instant application on 2/8/2017, the invention of original claim 4, corresponding to instant claim 16, is not disclosed in Japanese Patent Application No. 2014-164912 (p. 3, ¶1); therefore, the effective filing date for instant claim 16 is the filing date of foreign priority document Japanese Patent Application No. 2015-19996 which is 2/4/2015.

Claim Objections
Claims 19-20 are objected to because of the following informalities:
Claim 20 depends from claim 11.  Claim 11 recites a method for culturing cells.  Claim 20 recites “The method for culturing cells instrument according to claim 11” (emphasis added).  “Method for culturing cells instrument” is nonsensical and is not what claim 11 recites.  The preamble of claim 20 should be amended to “The method for culturing cells according to claim 11”.  Appropriate correction is required.
Claim 19 depends from claim 20 which depends from claim 11.  Claim 11 recites a method for culturing cells.  Claim 19 recites “The method for culturing cells instrument according to claim 20” (emphasis added).  “Method for culturing cells instrument” is nonsensical and is not what claim 11 recites.  The preamble of claim 19 should be amended to “The method for culturing cells according to claim 20”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, claim 11 has been amended to recite “wherein a pattern of which a distance between convexities is 40 nm to 90 μm is not shaped on the surface of the substrate”.  Claim 11 encompasses methods of use of a medical instrument wherein at least the surface of the substrate of the medical instrument which is in contact with cells is provided with a convex-concave structure because dependent claim 16 recites “The method for culturing cells according to claim 11, wherein at least the surface of the substrate which is in contact with cells is provided with a convex-concave structure.”
The original disclosure does not disclose medical instruments comprising a surface of the substrate provided with a convex-concave structure (as recited in dependent claim 16) wherein a pattern of which a distance between convexities is 40 nm to 90 μm is not shaped on the surface of the substrate, nor does the original disclosure disclose methods of using a medical instrument comprising a surface of the substrate provided with a convex-concave structure wherein a pattern of which a distance between convexities is 40 nm to 90 μm is not shaped on the surface of the substrate; hence, the limitation is new matter.
Claims 16 and 19-20 depend from claim 11 and also constitute the new matter; hence, claims 11, 16 and 19-20 are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement because they constitute new matter.

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.  Regarding the introduction of the limitation “wherein a pattern of which a distance between convexities is 40 nm to 90 μm is not shaped on the surface of the substrate”, Applicant argues that the limitation is supported: “Support for the amendments can be found in the specification, for example, paragraphs [0124] and [0125]. Particularly, MPEP § 2173.05(i) states that "If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims."”  However, the limitation is not presented in the alternative at [0124-5] of the specification.  Applicant is encouraged to review MPEP 2173.05(h) which describes what alternative limitations are.  Alternative elements are recited as a set of alternatives which may be used.  
For example, if the specification had recited “Solution A comprises an organic acid selected from the group consisting of acetic acid, citric acid and formic acid wherein the organic acid is at a concentration of 1-1000 mM, preferably 10-500 mM and more preferably 20-100 mM”, then the negative limitations “wherein Solution A does not comprise acetic acid”, “wherein Solution A does not comprise citric acid” or “wherein Solution A does not comprise formic acid” would be fully supported by the disclosure but the negative limitation “wherein Solution A does not comprise an organic acid at a concentration of 1-1000 mM” would not be supported and would constitute new matter.
It is clear that the intention was not to simply restrict the surface of the instrument to having a non-patterned structure (e.g. limited to a locally flat surface) because dependent claim 16 recites “The method for culturing cells according to claim 11, wherein at least the surface of the substrate which is in contact with cells is provided with a convex-concave structure”.  However, it would appear that the disclosure does provide support for a medical instrument with a surface which is NOT provided with a convex-concave surface because [0077] and [0124] both recite that a convex-concave surface MAY be provided and at least Examples 1-7 appear to characterize medical instruments with surfaces wherein a convex-concave surface has NOT been provided.  Hence, although it does not appear to be the intention of the current claim amendment, it would appear that the original disclosure would provide support for the method with a medical instrument wherein at least the surface of the substrate which is contact with cells is NOT provided with a convex-concave structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 11 recites a method for culturing cells with a medical instrument.  The original disclosure discloses preferred embodiments of the medical instrument comprising a convex-concave structure on the surface of the substrate of the medical instrument wherein the convex-concave structure comprises a pattern of which the distance between convexities is 40 nm to 90 μm, preferably 60 nm to 80 μm, and particularly preferably 80 nm to 70 μm, wherein the distance between convexities makes it possible to set the water contact angle in the desired range ([0078], [0125]) and claim 16 recites that the surface of the substrate which is in contact with cells is provided with a convex-concave structure; hence, all claims encompass a method wherein the surface of the medical instrument is provided with a convex-concave structure and the original disclosure further defines the convex-concave structure as having a distance between convexities of 40 nm to 90 μm, 60 nm to 80 μm or most preferably 80 nm to 70 μm.  Independent claim 11 now recites that the surface of the substrate of the medical instrument is NOT shaped in a pattern with a distance between convexities of 40 nm to 90 µm.  Because the independent claim now excludes the preferred embodiments for the surface pattern and the specification does not disclose a medical instrument with surface patterns outside the preferred range (i.e. no device disclosed or contemplated with a distance between convexities less than 40 nm or more than 90 µm), a person of ordinary skill in the art at the time of filing would have had no ability to envision what the claim encompasses; hence, independent claim 11 is indefinite.
Because claims 16 and 19-20 depend from claim 11 and do not resolve the indefiniteness, they are also rejected under 35 U.S.C. 112(b) for indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sunaga et al., US 2012/0156448 (cited on IDS, 2/8/2017; herein “Sunaga”) in view of DeSimone et al., US 8263129, issued 9/11/2012 (cite A, PTO-892, 11/23/2018; herein “DeSimone”), Shirasu et al., US 2005/0153438 (cite A, PTO-892, 9/23/2020; herein “Shirasu”), Io et al., JP 2007-177046 (cited on IDS, 2/8/2017; herein “Io”), Miyauchi et al., US 2004/0125266 (cite C, PTO-892, 11/23/2018; herein “Miyauchi”) and Okano et al., US 2006/0234377 (cite A, PTO-892, 3/16/2020; herein “Okano”).
Sunaga teaches a fluorine-containing cyclic olefin polymer composition comprising a fluorine-containing cyclic olefin polymer (A) containing a repeating structural unit represented by the general formula (1) and having a fluorine atom content rate of 40 to 75% by mass; a photocurable compound (B); and a photocuring initiator (C) (Abst.; [0015, [0017-19], [0031], [0052], [0065], [0067-74], [0531], [0782-5]; pp. 31-32, claims 1, 7 and 16), wherein formula (1) of Sunaga is the same as Formula (1) of instant claim 1.  Sunaga teaches that the mass ratio (A)/(B) of the fluorine-containing cyclic olefin polymer (A) and the photocurable compound (B) is in the range from 99.9/0.1 to 80/20 ([0021], [0034], [0055], [0531], [0609], [0787]; pp. 31-32, claims 2, 8 and 17) and preferably in the range of 99.9/0.1 to 90/10 [0531].
Sunaga teaches that the fluorine-containing cyclic olefin polymer composition is a resin molding product having a fine pattern over its surface [0002], i.e. a substrate, and teaches that the substrate can be used as a biochip or a microreactor chip (Id.), i.e. a medical instrument.  Sunaga teaches that the pattern can comprise rectangular, cylindrical, prismatic, cone, polyhedral or hemispherical shapes in a non-contiguous and non-uniformly spaced arrangement [0614] (i.e. NOT a pattern with a distance between convexities of 40 nm – 90 µm) or in rows at regular intervals wherein the distance between convexities is 10 nm to 50 µm (i.e. NOT a pattern with a distance between convexities of 40 nm – 90 µm when the distance between convexities is 10-39 nm).
Although Sunaga teaches using the fluorine-containing cyclic olefin polymer substrates as a medical instrument, e.g. as a biochip or as a microreactor chip, Sunaga doesn’t specifically recite that cells are in contact with or held on a surface of the substrate; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to contact or hold cells on the surface of the substrate of Sunaga as evidenced by DeSimone.
DeSimone also teaches patterned substrates comprised of fluorinated polymers (Abst.) wherein the patterned substrate material comprises a fluoroolefin material, a fluorinated thermoplastic elastomer, or a polymer formed from a fluorinated monomer or fluorinated oligomer that can be polymerized or crosslinked by a metathesis polymerization reaction (col. 6, ll. 50-58; col. 11, ll. 43-51; col. 16, ll. 8-16; col. 26, ll. 39-47) wherein the metathesis polymerization is performed wherein the fluorinated monomer or oligomer comprises a functionalized cyclic olefin (col. 13, ll. 16-21; col. 17, ll. 46-51; col. 28, ll. 22-26).  DeSimone teaches that the patterned substrates, which can comprise fluorinated polymer produced by metathesis reactions of fluorinated monomers which are cyclic olefins, are used for medical devices (col. 36, ll. 9-13; col. 37, ll. 11-12; col. 37, ll. 34-37) which can be employed as a cellular scaffold (col. 20, ll. 6; col. 21, ll. 28) and for seeding and growing, i.e. culturing, stem cells (col. 36, ll. 27-36).
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to contact cells with or hold cells on the surface of a cell culture vessel (medical instrument employed for culturing cells) on the fluorinated cyclic olefin polymeric substrate produced by metathesis reactions of fluorinated monomers which are cyclic olefins taught by Sunaga because DeSimone teaches using substrates comprised of fluorinated cyclic olefin polymeric substrates produced by metathesis reactions of fluorinated monomers which are cyclic olefins as scaffolds for cells and for seeding and culturing cells on the substrates (i.e. as cell culture vessels which are medical instruments) which would require contacting and holding the cells on the surface of the fluorinated cyclic olefin polymeric substrate.
DeSimone doesn’t specify that the cell culture vessels (medical instruments which serve as scaffolds for seeding and culturing cells) constructed of fluorinated cyclic olefin polymeric substrates produced by metathesis reactions of fluorinated monomers which are cyclic olefins are in the shape of a bag; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the scaffolds for seeding and culturing cells constructed of fluorinated cyclic olefin polymeric substrates (cell culture vessels) to be in the shape of a bag as taught by Shirasu.
Shirasu teaches vessels for cell culture composed of fluorinated polymers (Abst.) wherein the polymer is preferably a polyolefin ([0011], [0024]) and wherein the vessel is in the shape of a bag or bottle (i.e. flask) [0023] because the vessels composed of fluorinated polymers have more excellent cell growth ability and more efficient cell culture than conventional (i.e. non-fluorinated) vessels for cell culture (Abst.).
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the medical instruments for seeding and culturing cells comprised of the fluorine-containing cyclic olefin polymer of Formula (I) made obvious by Sunaga in view of DeSimone to be in the shape of a bag because Shirasu teaches that cell culture vessels in the shape of a bag constructed from fluorinated polyolefin polymers are superior for cell culture.
Neither Sunaga, DeSimone or Shirasu measure the water contact angle of the fluorine-containing cyclic olefin polymer compositions; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the surface of the medical instrument comprised of a fluorinated cyclic olefin polymer with a repeating structural unit represented by Formula (1) of instant claim 1 which is in contact with or holds cells has a water contact angle between 80° - 100° as taught by Io.
Io teaches fluorine-containing cyclic olefin polymer compositions made from fluorine-containing cyclic olefin repeating structure units which meet the Formula (1) in instant claim 1 (Io, claim 1, [0013]) when n=0 and x is carbon.  Io teaches that the water contact angle of the polymer compositions is preferably 80-100° [0026] and teaches working examples ([0068], [0069], [0071-2], [0074], [0076-7], [0078-9], [0080-1], [0086], [0087], [0088-9], [0090] and [0091]) wherein the measured water contact angle gave values between 85° and 100°.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the water contact angle of the surface holding the cells in the medical instrument made obvious by Sunaga in view of DeSimone and Shirasu to be between 80° and 100° because Io teaches that surfaces comprised of fluorine-containing cyclic olefin polymer compositions with a repeating structure unit represented by Formula (1) in instant claim 1 preferably have a water contact angle between 85° and 100°.
As described above, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to contact cells with or hold cells on the cell contact surface of the bags (i.e. cell culture vessels which are medical instruments) comprising a fluorinated cyclic olefin polymeric substrate produced by metathesis reactions of fluorinated monomers which are cyclic olefins taught by Sunaga because DeSimone teaches using substrates comprised of fluorinated cyclic olefin polymeric substrates produced by metathesis reactions of fluorinated monomers which are cyclic olefins as scaffolds for cells and for seeding and culturing cells (i.e. as cell culture vessels which are medical instruments) and Shirasu teaches that the cell culture vessels comprised of fluorinated polymer be in the shape of a bag which would require contacting and holding the cells on the surface of the fluorinated cyclic olefin polymeric substrate.  Seeding and culturing cells on the substrate would entail a method comprising a step of inoculating cells over the surface of the substrate of the medical instrument so as to be in contact with or held on the surface (i.e. seeding cells on the substrate) and a step of obtaining cultured cells by culturing the cells (i.e. culturing cells on the substrate).  Neither Sunaga, DeSimone nor Shirasu teach floating the cultured cells from the surface by adding a buffer solution over the surface; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to float the cells from the surface with a buffer solution as taught by Miyauchi and Okano.
Miyauchi teaches functional substrates comprising micropillars (convex-concave structures) on the surface of the substrate (Abst.).  Miyauchi teaches that substrates with such a nanotextured surface show a high water contact angle [0116-7] similar to the effect seen in lotus leaves.  The high water contact angle indicates that the surface is water-repellant (Id.) and allows the cultured cells to easily be dislodged from the surface as compared to a conventional glass Petri dish surface [0111].
Miyauchi teaches methods of culturing cells on their substrates with convex-concave structure [0104-12] comprising a step of placing the cells on the cell culture substrate with micropillars [0106], i.e. inoculating cells over the surface of the substrate of the medical instrument so as to be in contact with or held on the surface, then culturing and proliferating the cells on their cell culture substrate with micropillars [0111], i.e. a step of obtaining cultured cells by culturing the cells, followed by drawing off the medium by suction whereby the sheet of cells is separated from the cell culture substrate with micropillars [0112], i.e. a step of floating the cultured cells from the surface by dislodging with a buffer solution (cell culture media) over the surface which could just as easily be accomplished by adding the buffer solution over the surface on which the cultured cells are formed.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to recover cells cultured on a surface with a high water contact angle by gently dislodging the cells with a buffer solution (cell culture media is a buffer solution).
Okano teaches methods of liberating cells cultured on a low adhesion substrate (a temperature dependent polymer below the lower critical temperature) wherein the cells are inoculated onto the surface and cultured (Abst.; [0020]), then detaching the cells in culture media or an isotonic fluid [0056], i.e. a buffer solution, by washing the cultured cells so that they are detached for recovery [0065], i.e. floating the cultured cells from the surface by adding a buffer solution over the surface and then separating the cultured cells from the surface by adding a buffer solution over the surface on which the cultured cells are formed.
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice a method with the cell culture vessel (medical instrument) made obvious by Sunaga in view of DeSimone and Shirasu, comprising a surface for contacting and culturing the cells, wherein the surface comprises a convex-concave surface which comprises rectangular, cylindrical, prismatic, cone, polyhedral or hemispherical shapes in a non-contiguous and non-uniformly spaced arrangement or comprises rows at regular intervals wherein the distance between convexities is 10 nm to 39 nm, formed of the fluorine-containing cyclic olefin polymer composition taught by Sunaga comprising a fluorine-containing cyclic olefin polymer (A) containing a repeating structural unit represented by the general formula (1) and having a fluorine atom content rate of 40 to 75% by mass; a photocurable compound (B); and a photocuring initiator (C), comprising a step of inoculating cells over the surface of the substrate of the cell culture vessel (medical instrument) so as to be in contact with or held on the surface; a step of obtaining cultured cells by culturing the cells; and a step of floating and obtaining the cultured cells from the surface by adding a buffer solution over the surface on which the cultured cells are formed because Sunaga teaches that the surface can comprise a convex-concave surface which comprises rectangular, cylindrical, prismatic, cone, polyhedral or hemispherical shapes in a non-contiguous and non-uniformly spaced arrangement or can comprise rows at regular intervals wherein the distance between convexities can be 10-39 nm, DeSimone teaches seeding and culturing cells on the substrate which would entail a method comprising a step of inoculating cells over the surface of the substrate of the medical instrument so as to be in contact with or held on the surface (i.e. seeding cells on the substrate) and a step of obtaining cultured cells by culturing the cells (i.e. culturing cells on the substrate), Io teaches that surfaces comprised of fluorine-containing cyclic olefin polymer compositions with a repeating structure unit represented by Formula (1) in instant claim 1 have a water contact angle between 85° and 100°, Miyauchi teaches culturing and proliferating cells on their cell culture substrate then obtaining the cultured cells by drawing off the medium by suction whereby the sheet of cells is separated from the cell culture substrate and Okano teaches obtaining cells cultured on a low adhesion substrate by washing the cells with culture media or an isotonic solution so that they are detached for recovery, i.e. floating the cultured cells from the surface by adding a buffer solution over the surface and then separating the cultured cells from the surface by adding a buffer solution over the surface on which the cultured cells are formed; therefore, claims 11, 16 and 19-20 are prima facie obvious.
Regarding claims 19-20, Sunaga teaches that their fluorine-containing cyclic olefin polymer composition also comprises a photocurable compound and a photo-curing initiator (Abst.) wherein the mass ratio of the fluorine-containing cyclic olefin polymer and the photocurable compound (fluorine-containing cyclic olefin polymer/photocurable compound) in the fluorine-containing cyclic olefin polymer composition is in the range from 99.9/0.1 to 80/20 ([0021], [0034], [0055], [0531], [0609], [0787]; pp. 31-32, claims 2, 8 and 17) and preferably in the range of 99.9/0.1 to 90/10 [0531]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the mass ratio of the fluorine-containing cyclic olefin polymer and the photocurable compound (fluorine-containing cyclic olefin polymer/photocurable compound) in the fluorine-containing cyclic olefin polymer composition to be between 99.9/0.1 and 80/20 because Sunaga teaches a mass ratio of the fluorine-containing cyclic olefin polymer and the photocurable compound (fluorine-containing cyclic olefin polymer/photocurable compound) in the fluorine-containing cyclic olefin polymer composition in the range from 99.9/0.1 to 80/20; therefore, claims 19-20 are prima facie obvious.

Response to Arguments
Regarding the rejection of claims 11, 16 and 19 under 35 U.S.C. § 103 over Sunaga in view of DeSimone, Shirasu, Io, Miyauchi and Okano, Applicant argues (pp. 5-6) that Sunaga is drawn to compositions having a fine pattern on the surface and does not disclose forming a surface without a fine pattern, asserting that Sunaga in view of any of the cited secondary references would not lead to a surface without a fine pattern.  Applicant concludes that the present claims are therefore patentable over Sunaga in view of DeSimone, Shirasu, Io, Miyauchi and Okano.
This is unpersuasive because the claimed method is not restricted to using a medical instrument with a surface WITHOUT a fine pattern, rather, it is restricted to using a medical instrument with a surface which does not have a pattern wherein the distance between convexities is between 40 nm and 90 µm.
As set forth in the rejection above, Sunaga teaches medical instruments with a surface with a fine pattern wherein the fine pattern can be rectangular, cylindrical, prismatic, cone, polyhedral or hemispherical shapes in a non-contiguous and non-uniformly spaced arrangement or rows at regular intervals wherein the distance between convexities can be 10 nm to 39 nm.  Hence, the assertion that the claimed method is non-obvious over Sunaga in view of DeSimone, Shirasu, Io, Miyauchi and Okano is unpersuasive.
The rejection is maintained with modification to address the claim amendments and for clarity.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651